Plaintiff in error, Dud Harris, was convicted at the February, 1913, term, in the Snyder division of the county court at Kiowa county on a charge of unlawfully conveying intoxicating liquor from one place in Kiowa county to another place therein, and his punishment fixed at a fine of $65.00, and imprisonment in the county jail for a period of thirty days. This cause was tried in substantial compliance with the rule laid down by this court in the case of Maynes v. State, 6 Okla. Cr. 478. The case was fairly tried and properly submitted to the jury. The jury having found against the contention of the plaintiff in error, this court will not disturb the verdict. Judgment of the trial court is affirmed.